Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered.	
This action is a Non-Final action on the merits in response to the application filed on 09/02/2022.
Claims 1 and 11 have been amended. Claims 2 and 20 have been cancelled. Claim 1 and 3-19 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Arguments
Applicant’s amendment has been considered.
Applicant argues “Gardner fails to teach a for-hire vehicle of any type and consequently fails to teach a meter. Because Gardner fails to teach a meter, Gardner also fails to teach a "configuring the engagement module to either allow activation of the meter or to deny activation of the meter based at least in part on the calculated driver value ..." (pg. 6)
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the claims were not rejected solely by Gardner, but rather using a combination of references, whereas the Applicant’s arguments are directed entirely towards a single reference.
	Walden discloses a remote control communicating with a taxicab fare meter disable or enable the meter at a given time for a fleet of vehicles (see Abstract). The disabling of the meter may be attributed to the driver behavior to prevent the driver from continuing operation of a taxicab (see pg. 1, lines 9-13). Gardner discloes a driver performance system based on driver data collected using sensor data for a fleet of vehicles. In combination the remote control of the meter of Walden and the performance data of Gardner would be obvious to combing to help improve driver behavior.

Applicant argues, “Applicant also disagrees that the systems of Gardner and Walden could be combined with no change in their respective functions, as is required under KSR…” (pg. 6)
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As stated above, Walden discloses a remote control communicating with a taxicab fare meter disable or enable the meter at a given time for a fleet of vehicles (see Abstract). The disabling of the meter may be attributed to the driver behavior to prevent the driver from continuing operation of a taxicab (see pg. 1, lines 9-13). Gardner discloses a driver performance system based on driver data collected using sensor data for a fleet of vehicles. In combination the remote control of the meter of Walden and the performance data of Gardner would be obvious to combing to help improve driver behavior.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:

… assign a value based at least in part on an output of one or more of the at least one sensor and a predetermined driver input model, the predetermined driver input model based on at least one of a regulatory agency’s driving requirements for the driver of a for-hire vehicle or a private party’s requirements for the driver of a for-hire vehicle;  
calculating a driver value by adding past assigned values; 
configuring the engagement authorizer module to either allow activation of the meter or to deny activation of the meter based at least in part on the calculated driver value and a predetermined threshold criteria.

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to managing personal behavior or interactions, but for the recitation of generic computer components (e.g. a processor). For instance, assigning a value based on collected data depicting activity in a vehicle based on a driver input model and calculating a driver score is related to driver behavior. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. 
In addition, the claim could be seen as Mental Processes related to observation and evaluation of driver behavior. 
Independent Claim 11 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 3-6 are directed to various sensors capturing sensor data, Claim 7 is directed to  providing driver indicia to a passenger, Claim 8 is directed to delivering a warning to a driver, Claims 9-10 are directed to a predetermined thresholds, Claims 18-19 are directed to preventing activation of the meter. Claims 12-17 substantially recite the subject matter of Claims 3-8. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of  sensor, a meter and a for hire vehicle. Claim 11 recites the additional elements of a fore hire vehicle meter, a processor, a sensor and a tangible computer readable medium. These are generic computer elements recited at a high level of generality as performing generic computer functionality.
For instance, regarding Claim 11, the steps of receiving data is data gathering activity are considered extra-solution activity. The steps of assigning a value based in part on an output of sensor and driver input model involve analyzing collected data (e.g. extra-solution activity). The step of calculating a driver value is data analysis involving mathematical operations. The steps of configured to allow or deny activation of the meter is providing instructions (e.g. data transmission). Note, there is no subsequent tangible activation or deactivation of the meter only the configuring step is presented.  In regards to Claim 1, the steps of coupling a sensor to a sensor manager, configuring the sensor manager or event manager to assign a value, calculating a driver value (e.g. data analysis involving mathematical calculations), coupling an engagement authorizer module to a meter and configuring the engagement authorizer module to allow or deny activation are merely providing for configuring the additional elements to perform some actions without actually performing the actions. For instance, in Claim 1 there is no collection of sensor data performed, no assigned values generated and no control step for  activating or deactivating the meter.
 Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the use of the abstract concepts to a particular technological environment. The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements (e.g. a sensor, a processor, a CRM) to perform the steps of receiving, assigning, calculating and activating/deactivating amount to no more than instructions to apply the abstract concepts using generic computer components (see Spec ¶0103, conventional processors), and does not provide an inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1 and 3-19 are not patent eligible.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2002/0091473) in view of Walden (GB 2494909 A).

	
Claim 1:
Walden discloses:
A method of a regulating a driver of a for-hire vehicle, the method comprising: (see at least pg. 3, lines 9-13, taxicabs; see at least pg. 1, lines 9-13, determining a driver behavior in a fleet of vehicles)
communicably coupling an engagement module to a meter of the for-hire vehicle; and (see at least pg. 1, lines 17-25, a relay station modem connected to a remote computer to communicate with the meter; see also pg. 1, lines 29-30, a control system adapted for the remote control of a fare meter in a taxicab)
configuring the engagement module to either allow activation of the meter or to deny activation of the meter [based at least in part on the calculated driver value and a predetermined threshold criteria] (see at least pg. 2, lines 5-10, remote control comprising means adapted to transmit signals to taxicabs in a fleet to control a meter; see also pg. 2, lines 11-; see also pg. 2, lines 16-18, disable the fare meter instantly so driver is no longer to legally or effectually drive the taxicab, thus indicating the meter is disabled based on driver behavior; Note, the step is related to configuring only and does not actually perform the operation of disabling or activating a meter) 
While Walden discloses the above limitations, Walden does not explicitly disclose the following limitations; however, Gardner discloses:
communicably coupling at least one sensor to a sensor manager, the at least one sensor configured and positioned on or about a for-hire vehicle so as to provide an output relating to one or more aspects of a passenger's experience as a rider in the for-hire vehicle; (see at least ¶0005, in vehicle sensors and if determined an abnormal condition then a warning/alert is issued; see also ¶0006-¶0007, monitoring sensors; see at least ¶0035, monitor driving habits of fleet of drivers; see also ¶0027)
configuring the sensor manager or an event manager to assign a value based at least in part on an output of one or more of the at least one sensor and a predetermined driver input model, the predetermined driver input model based on at least one of a regulatory agency’s driving requirements for the driver of ta for-hire vehicle or a private party’s requirements for the driver of a for-hire vehicle; (see at least ¶0022, comparing operator’s performance with accepted good practices (e.g. input model) or operator’s past performance; see also ¶0030; see also ¶0046, developing a metric reflecting the driver’s normal patterns (e.g. past values) used as a baseline to compare to changes in driving behavior ;see also ¶0080, driver performance assessment may include a score; see also ¶0047, comparison algorithms to known “good habits” (e.g. input model))
calculating a driver value by adding past assigned values; (see at least ¶0045, assess driver performance including monitoring several aspects of driver performance to arrive at performance assessment value, where this is an aggregate value; see also ¶0046, developing a metric reflecting the driver’s normal patterns (e.g. past values) used as a baseline to compare to changes in driving behavior; see also ¶0047, past performance and assessment)
[configuring the engagement module to either allow activation of the meter or to deny activation of the meter] based at least in part on the calculated driver value and a predetermined threshold criteria (see at least¶0048, the driver performance includes alerts, warnings and suggestions to improve; see also ¶0046, comparing past performance with current performance; see also ¶0036, thresholds for alerts; see also ¶0041 and ¶0049, thresholds based on delivery of mgs or alerts)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).


Claim 3:
While Walden and Gardner disclose claim 1, Walden does not explicitly disclose the following limitation; however, Gardner further discloses:
wherein at least one of the at least one sensor comprises a sensor which provides an output relating to acceleration of the for-hire vehicle.  (see at least ¶0026, sensor for acceleration)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

Claim 6:
While Walden and Gardner disclose claim 1, Walden does not explicitly disclose the following limitation; however, Gardner further discloses:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of a presence of smoke inside the for-hire vehicle. (see at least ¶0060, Table 1, smoke sensor)  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

Claim 7:
Walden and Gardner disclose claim 1. Walden further discloses:
further comprising providing indicia of the driver value to prospective passengers by displaying the indicia on a display that is visible from an exterior of the for-hire vehicle.  (see at least pg. 2, lines 22-25, display on meter)

Claim 8:
While Walden and Gardner disclose claim 1, Walden does not explicitly disclose the following limitation; however, Gardner further disclose:
further comprising generating and delivering a warning to a driver when the driver value of that driver exceeds a predetermined threshold.  (see at least ¶0036, alert thresholds; see also ¶0041 and ¶0049)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

Claim 9:
While Walden and Gardner disclose claim 1, Walden does not explicitly disclose the following limitation; however, Gardner further disclose:
wherein the predetermined threshold criteria are dependent on a physical location of the for-hire vehicle (see at least ¶0035-¶0036, thresholds set based on different conditions and alerting when threshold met/ not met
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

Claim 10:
While Walden and Gardner disclose claim 1, Walden does not explicitly disclose the following limitation; however, Gardner further disclose:
further comprising issuing a notification to a regulating authority when the driver value exceeds a predetermined threshold (see at least ¶0035, The PPUI may be used to monitor driving performance and report to a traffic enforcement authority.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

Claim 18:
Walden and Gardner disclose claim 11. Walden further discloses: 
wherein said tangible computer readable medium further comprises instructions that prevent wherein the action comprises preventing a meter associated with the for-hire vehicle to become first engaged.  (see at least pg. 2, lines 16-19, prevent the driver from setting or using the meter)

Claim 19:
While Walden and Gardner disclose claim 11 and Walden further disclose wherein said engagement module is configured to either allow activation of said for-hire vehicle meter or to deny activation of said for-hire vehicle meter based at least in part on a physical location of the for-hire vehicle(see at least pg. 2, lines 16-19, disable fare meter; see also pg. 2, lines 14-15, disable or re-enable meter), Walden does not explicitly disclose the following limitation; however, Gardner does disclose:
…based at least in part on a physical location of the for-hire vehicle… (see at least ¶0035, restrict locations where vehicle is taken)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden with the monitoring of a fleet of vehicles and operator assessment of Gardner to provide a means of assessing and improving the performance of a vehicle operator (see ¶0002).

	Claims 11, 12 and 15-17 for a system (Gardner Figure 1) substantially recites the subject matter of Claims 1, 3 and 6-8 for a method and are rejected based on the same rationale above.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walden (GB 2494909 A) in view of Gardner et al. (US 2002/0091473) further in view of Hyman (US 2003/0169162). 
Claim 4:
While Garden and Walden disclose claim 1, neither explicitly disclose the following limitation; however, Hyman does disclose:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of an interior temperature of the for-hire vehicle.  (see at least ¶0018, detecting temperature and sound within the vehicle)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden and the monitoring of a fleet of vehicles and operator assessment of Gardner with the sensors of Hyman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:
While Walden and Gardner disclose claim 1, neither explicitly disclose the following limitation; however, Hyman does disclose:
wherein at least one of the at least one sensor comprises a sensor which provides an output indicative of a sound level in an interior of the for-hire vehicle.  (see at least ¶0018, detecting temperature and sound within the vehicle)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine/modify the remote control of a taxicab meter of Walden and the monitoring of a fleet of vehicles and operator assessment of Gardner with the sensors of Hyman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 13 and 14 for a system substantially recite the subject matter of Claims 4 and 5 for a method and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Rippel et al. (US 2010/0030582) discloses driver scoring reflecting driving behaviors detected by automatic sensors installed in commercial vehicles.
	

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683